DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/17/2022 has been entered.
	The submission enters the amendments previously not entered, filed 8/30/2022.
	Two IDS statements filed 10/17/2022 have been entered and considered.
	The Terminal Disclaimer related to US 10061890 and 10174369 has been entered, and those particular obviousness-type double patenting rejections have been withdrawn.
	Claim 4 has been canceled. Claims 1-3, 5-6 are pending and under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1, 5, 6 remain rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Schaaf et al (July 2011). Applicant’s arguments are addressed below.
Schaaf, C. P. et al. Copy Number and SNP arrays in Clinical Diagnostics. Annual Review of Genomics and Human Genetics 12:25-51 (published online July 18, 2011).
Claim 1 has been amended to remove the limitation c(iii) to: “determining the risk of aneuploidy at the chromosome or chromosome segment of interest in the genome of the fetus.” The amendment to the preamble of claim 1, stating that the risk is determined “without prior knowledge of fetal genotypes” has been deleted. Applicant’s arguments will be addressed below.
Schaaf et al (2011) review clinical diagnostic methods using copy number and SNP analyses. Schaaf discloses the free-floating DNA in a maternal plasma sample comprises both maternal and fetal DNA, which can be amplified, and tested by chromosome microarray analysis. In some assays, this array analysis is preceded by amplification such as qPCR or MLPA which can be highly multiplexed. Whole-genome amplification is suggested to occur prior to array analysis. Array CGH is discussed as being able to identify copy numbers of individual exons in the genome. Table 1 p27 illustrates some differences between Array CGH and SNP array analysis. Schaaf directly applies chromosomal microarray analysis (CMA) in prenatal diagnosis, both invasive, and non-invasive. 
	With respect to claim 1, Schaaf declares that all assays or methods applied to blood or postnatal samples can also be performed on prenatal samples (p41). Schaaf discloses a) obtaining maternal plasma samples (p43) comprising free-floating fetal nucleic acids:
“Noninvasive prenatal diagnosis (NIPD) refers to the ability to analyze the genome of the fetus…” p42, paragraph bridging p42-43. “A second source of fetal DNA is found in maternal plasma... In pregnant women, from 2% to 11% of this DNA is of fetal origin, and it is present in both the first and second trimester. It has been demonstrated using up to 65-fold coverage with next-generation sequencing technology that the fetal genome can be characterized quite thoroughly (61). The analysis takes advantage of knowing SNP genotypes for both parents. The fetal DNA is of smaller size and slightly different nucleosomal configuration, and can be enriched modestly relative to maternal DNA based on these differences.” P43, first column. Isolation of the cell-free DNA from the plasma or serum sample, or blood sample from the mother is performed by known isolation methods for cell-free DNA isolation, including in the referenced paper (61) to Lo et al. 2010 which isolate, amplify and sequence cell-free DNA from the maternal and fetal genomes. (Lo et al. 2010 Maternal plasma DNA sequencing reveals the genome wide genetic and mutational profile of the fetus. Sci Transl Med 2:61ra91.) 

Once the sample has been obtained, and the cell-free DNA has been isolated, Schaaf discusses possible enrichments for fetal cell-free DNA. “The fetal DNA is of smaller size and slightly different nucleosomal configuration, and can be enriched modestly relative to maternal DNA based on these differences. Enrichment reduces the level of sequencing coverage needed for analysis of the fetal genome.” (p43, second column.)
Schaaf discloses that the enriched or nonenriched fetal DNA is b) amplified. Types of amplification disclosed by Schaaf include whole genome (p28, p43), qPCR (p27) and MLPA (p27). Each of these can amplify up to the “whole genome” which comprises more than 1000 loci. 
“Exon-by-exon copy number analysis can also be incorporated into routine array CGH testing with greater emphasis on detecting exonic deletions or duplications in genes where haploinsufficiency is known to cause a phenotype. This approach has been reported using exon-by-exon coverage for ∼1,700 genes, and numerous diagnostic deletions were detected (13) (Figures 2 and 3). It is now feasible to perform analysis of exon-by-exon copy number for virtually all exons in the genome using an Agilent 1M custom array (P. Celestino-Soper... et al., manuscript under review) or Nimblegen 720K catalog or 4Mcustom arrays” (p27, second column). At page 43, Schaaf notes that “using up to 65-fold coverage and next generation sequencing the fetal genome can be characterized quite thoroughly…Enrichment reduces the level of sequencing coverage needed for analysis of the fetal genome.” 

With respect to the limitations to the amplification in claim 1, Schaaf recognizes the need to amplify loci likely to be informative based on the heterozygosity rates of the SNP loci, as in Fig 1 and Fig 3. 
The legend to Fig 1 states: “Novel technology of combined comparative genomic hybridization (CGH) and single-nucleotide polymorphism (SNP) array. Uniparental disomy of chromosome 14. (a) Agilent Genomic Workbench view of custom 180K CGH+SNP array data for chromosome 14. This new generation of genomic microarray provides high-quality array CGH data for detection of copy number variants plus a limited amount of SNP data to screen for absence of heterozygosity. Top panel shows normal log2 R ratio. Bottom panel shows SNP
data. The region of absence of heterozygosity is highlighted in green. (b) Illumina Genome Studio view of 1M HumanOmni1-Quad array data for chromosome 14 on the same sample. This high-resolution SNP array reproduces the findings detected by the combined CGH+SNP array. Normal log2 R ratio is shown in the bottom panel. The B allele frequency plot (top panel) with region of absence of heterozygosity is highlighted in green.”

	With respect to Whole Genome amplification and sequencing, Schaaf notes: “High coverage (10–20-fold or more) genomic sequencing can detect copy number and SNP genotyping, but in addition can detect point mutations that may cause a disease
phenotype.” (p28-29)
	With respect to the exon-specific array comparative genomic hybridization, Schaaf provides a specific instance describing an experiment to detect exons 3-5 of the PTEN gene. Figure 3, and the following legend to Fig 3. 3a shows all the polymorphic loci, the CNV probes and/or SNP loci across the genome which is greater than 1000 loci. 3c shows that the boundaries of an exon copy number variation can be determined by this method. 
	“PTEN intragenic deletion detected by array comparative genomic hybridization (CGH). Detection of exons 3–5 in the PTEN gene in a patient with clinical presentation of Bannayan–Riley–Ruvalcaba syndrome. (a) Genome-wide view of array CGH data. The red point indicates the copy number loss of interest (PTEN). The orange point indicates a known benign copy number variant (CNV). (b) Array probe density is shown for a portion of chromosome 10, illustrating that probes are disproportionately localized to exons of a gene of interest (PTEN). The horizontal coordinate of each orange dot corresponds to the midpoint between the
genomic locations of two consecutive array probes; its vertical coordinate is the number of base pairs (bp) between these probes. In this example, exonic resolution is up to 103-fold higher than the genomic baseline. (c) Local view of the PTEN intragenic deletion and genomic map of this region of PTEN. The graphics are aligned with one another. Plot of individual array probes, from which a minimum range and maximum range (defining the minimum and maximum expected boundaries of the deletion, respectively) can be established. The red dots represent single oligonucleotide probes with loss of copy number. The black dots represent oligonucleotide probes for which no copy number change was detected. Panels a and c taken from Reference 13.”

With respect to loci likely to be informative based on the rate of SNP heterozygosity, this is discussed with reference to Fig 1:
“The legend to Fig 1 states: “Novel technology of combined comparative genomic hybridization (CGH) and single-nucleotide polymorphism (SNP) array. Uniparental disomy of chromosome 14. (a) Agilent Genomic Workbench view of custom 180K CGH+SNP array data for chromosome 14… Bottom panel shows SNP data. The region of absence of heterozygosity is highlighted in green. (b) Illumina Genome Studio view of 1M HumanOmni1-Quad array data for chromosome 14 on the same sample. This high-resolution SNP array reproduces the findings detected by the combined CGH+SNP array. Normal log2 R ratio is shown in the bottom panel. The B allele frequency plot (top panel) with region of absence of heterozygosity is highlighted in green.”

With respect to the limitation stating that each SNP loci be on a chromosome that is expected to be disomic, figures 1 and 3 both disclose SNP loci on chromosomes other than the X and Y chromosomes. The X chromosome can be unisomic (in males) or disomic, (in females) and the Y chromosome is generally unisomic in male individuals. All the other chromosomes of a human are expected to be disomic in a normal individual without aneuploidy. Schaaf provides strategies to analyze mosaicism, chimerism and uniparental disomy by the combination of array analyses (p36-38, Fig 4). 
The amplified sequences “likely to be informative” can then be applied to chromosomal microarray analysis (CMA) to measure C1) abundance or amounts of amplified products derived from the fetal DNA, without prior knowledge of fetal genotypes and C2) other genetic information at “a plurality of additional loci on the chromosome or chromosome segment”, as discussed beginning at page 26. CGH arrays and SNP arrays are both disclosed for the analysis of the amplified cell-free fetal and maternal nucleic acids (Table 1). Array CGH is used to analyze exon-by-exon coverage of the sample. Schaaf reports this is routinely performed on approximately 1700 genes, and numerous diagnostic deletions were detected (Fig 2 and 3). The graph of Figure 2 illustrates the size of intragenic copy number variations, labeled by the name of the gene with the intragenic CNV. Figure 3 illustrates a common CNV, a diagnostic CNV (PTEN), probes to exons across the genome (3a), and a particular CNV within PTEN showing a local view of the PTEN intragenic deletion and genomic map, comprising individual probes to the exons (3c). Other genetic data can represent probes to genomic regions that are not exons, SNP probes, probes to loci informing expected boundaries of an intergenic CNV, probes determining a presence of a multiplicity of Y chromosomes or probes determining X chromosome CNV of X=0 or X >2, et al. 
Schaaf specifically discloses commercially available arrays are disclosed for this microarray analysis of amplified nucleic acids, Agilent 1M custom array, Nimblegen 720K catalog and/or 4M custom arrays (p27), Agilent custom 180K CGH+SNP array, and the 1M Human Omni1-quad array. Schaaf further sets forth using additional array analysis for determination of additional genetic data: the combined aCGH and SNP array. (Fig 1, Legend: “Novel technology of combined comparative genomic hybridization (CGH) and single nucleotide polymorphism (SNP array).” Schaaf states that “Although SNP-based microarrays are generally ordered to identify CNVs, UPD, or AOH in specific disease-associated genomic loci, they will also uncover large regions of AOH on multiple chromosomes if present… one could also imagine a scenario where the use of SNP array may uncover parental identity of descent that was not known to them, e.g., if both were conceived by artificial insemination by the same donor or in cases where children were given for adoption, grew up separately, and without knowledge of being related met and had children together.” This relates to having no previous knowledge of fetal genotypes. As such, claim 1 is anticipated. 
With respect to claim 5, the CGH and SNP reactions can take place in a single reaction. (Fig 1: “Novel technology of combined comparative genomic hybridization (CGH) and single nucleotide polymorphism (SNP array).”
With respect to claim 6, enrichment, or non-enrichment is discussed above. Once the sample has been obtained, and the cell-free DNA has been isolated, Schaaf discusses possible enrichments for fetal cell-free DNA. “The fetal DNA is of smaller size and slightly different nucleosomal configuration, and can be enriched modestly relative to maternal DNA based on these differences. Enrichment reduces the level of sequencing coverage needed for analysis of the fetal genome.” (p43, second column.)
	Applicant’s arguments:
	With respect to Applicant’s arguments regarding whether Schaaf “performs” any multiplex PCR, it is pointed out that Schaaf is a review, and summarizes the experimental processes and conclusions from a multitude of research papers. With respect as to whether Schaaf discloses multiplex amplification, MPLA discussed in Schaaf is a “multiplex ligation-dependent probe amplification assay.” As defined by Wikipedia, and reference to Jan Schouten, MPLA “is a variation of the multiplex polymerase chain reaction that permits amplification of multiple targets with only a single primer pair.[1] It detects copy number changes at the molecular level, and software programs are used for analysis.” With respect to the number of loci or genes, Schaaf notes that the amplified material is applied to aCGH arrays.  The aCGH arrays cover 1700 genes, which comprise significantly more loci than 1000.  
	With respect to “without prior knowledge of fetal genotypes” Schaaf does not at any point say that prior knowledge of fetal genotypes is required for any step, therefore it discloses “without prior knowledge of fetal genotypes.” Further, if one individual (theoretically the fetus) did not know there was parental identity of descent, that is an indication that fetal genotypes were not known prior to the analysis. 
New Grounds of Rejection:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 5 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Zimmerman (2008).
	Zimmerman et al. (2008) Digital PCR: a powerful new tool for noninvasive prenatal diagnosis? Prenatal Diagnosis 28:1087-1093.
	Zimmerman reviews the application of digital PCR techniques to detect fetal aneuploidies, through the analysis of cell-free DNA and RNA in maternal plasma or serum. (Abstract). Zimmerman reviews references which have performed digital PCR in the detection of fetal aneuploidies from cell free fetal DNA at p 1088: 
“Vogelstein introduced a method called BEAMing (beads, emulsion, amplification and magnetics) ... Alleles can be distinguished by hybridization to allele-specific probes with different dyes or single nucleotide extension. So far, BEAMing has been used for detection and relative quantification of sequence variants such as SNPs and mutations (Diehlet al., 2005). In the latter report the sensitivity to detect mutations was increased by pre-amplifying DNA from plasma prior to emPCR. Thus, it is ideally suited for analysis of minority sequence variants…In addition, beads containing variant alleles can be isolated through flow sorting and used for subsequent analysis, for example sequencing (Diehlet al., 2006) …The second solution to modern digital PCR is offered by microfluidic devices with the ability to perform highly parallel analyses in a single PCR step… They give one the ability to create complex integrated designs…MSL chips have already been used for a wide selection of biochemical and molecular biology applications such as … whole genome amplification (Marcyet al., 2007). In principle, any molecular reaction that can be run in a tube can be performed in a microfluidic chip… IFC chips have been developed for high-throughput gene expression and SNP genotyping (Spurgeonet al., 2008); the latest version performs 9216 real-time or end-point PCR reactions in a single experiment. These PCR chips’ matrix design permits the parallel analysis of every pairwise combination of a large number of samples and a large number of targets… The concept of digitalizing PCR by spreading a sample is very versatile and has found applications in the quantification of single cell gene expression (Ottesenet al., 2006; Warrenet al., 2006), absolute quantification of point mutations (Oehleret al., 2008), and in a variety of relative quantifications, e.g. the determination of copy number variations (CNV) (Qinet al., 2008), loss of heterozygosity (LOH), or aneuploidy detection (Fan and Quake, 2007; Loet al., 2007). Multiple color detection permits the analysis of, for example, SNPs or the measurement of a target and reference sequence in the same reaction…”

	With respect to claim 1, Zimmerman et al provide a) isolating cell-free or “free floating” DNA from a blood, plasma, or serum sample of the pregnant female. (abstract, p1091 Fetal aneuploidies, fetal mendelian disorders). The isolated cell free DNA can be enriched if desired, for example, by size fractionation. “This result implies that it may be possible to use this technology to detect fetal aneuploidies directly from cell-free DNA in maternal plasma, providing that the fetal cell-free DNA fraction is enriched using an approach like size-fractionation (Figure 2(b)).” (p2091).
	Zimmerman discloses b) amplifying the cell-free DNA by dPCR, for at least 1000 loci, in one reaction, utilizing heterozygosity information. Zimmerman discusses two strategies of applying digital PCR for the noninvasive detection of fetal aneuploidy by Lo et al. 
“By the use of digital PCR (dPCR) analysis of maternal plasma samples, they were able to distinguish four aneuploid fetuses from nine normal healthy ones. Unfortunately, this approach relies on the heterozygosity of SNPs that lie on chromosome 21 and are solely expressed by the placenta… In their second strategy, a gene dosage approach similar to that used by Fan and Quake was used, in that the dosage of a locus on chromosome 21was compared to a locus on chromosome 1…while the approach was not applied to clinical samples, this concentration would be akin to what can be obtained using enrichment strategies for fetal cell-free DNA sequences such as size-fractionation. However, a very recent study to utilize microfluidic digital PCR by Lun and colleagues using dPCR suggests that fetal DNA concentrations may be higher than expected.”

	Zimmerman discloses c) analyzing the amplified DNA by microarray to determine a (i) relative quantification, or Gene Dosage effect related to CNV, and microarray analysis to measure (ii) other genetic data at other loci on the chromosome or segment. 
“Performing PCR in a water – oil emulsion basically provides millions of individual micro-reactions. For one. such reactions profit from the increased reaction stringency observed in small reaction volumes. Ge et al. used a multiplex of six Y chromosome sequences in emPCR and detection of PCR products by microarray or gel electrophoresis for the analysis of plasma from 76 pregnant women (Ge et al., 2006). They showed high sensitivity of the method, being able to detect Y chromosome sequences in all 42 gestations with male fetuses and all 6 products were detected in samples as early as 31 days into pregnancy.”
	“The detection of the paternal mutation has already been achieved by other methods (Dinget al., 2004; Liet al., 2005; Galbiatiet al., 2008) and should be straightforward using either of the digital PCR approaches, and an adequate size enrichment and precise allelic quantification similar to the one used by Lo et al. (2007) could even permit determining which maternal allele is passed on to the fetus. In theory this system should be applicable to those situations where the parents carry different mutations or even if they both share the same mutant allele (Figure 3).” “Fig 3(a) If the fetus is unaffected (AA), then only the maternal mutant allele would be detected and the ratio of this to the healthy allele or another locus could be assessed. (b) If the fetus is a carrier for the maternal mutant allele, then the ratio of a: B would be expected to increase. (c) The same would hold true if the fetus was affected due to the occurrence of a heterozygous constellation for the mutations examined. In this case the presence of the paternal allele would be detected by a separate specific PCR reaction. (D) In the case where the fetus is homozygous for the mutation, a further increase in the ratio a: B can be expected.”

	With respect to claim 5, single reactions of c(i) and c(ii) can be performed in a single reaction as set forth above and, in the discussion, p1092: “microfluidics allows absolute quantification in a one-step analysis with a few thousand (or even 106) reactions performed simultaneously…”

Claim(s) 1-3, 5-6 is/are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Pieprzyk et al (US 2014/0186827 A1, having priority to 5/14/2010.)  
The applied reference has a common Inventor, Zimmerman, with the instant application, but differing assignees (Fluidigm vs Natera), and differing overall inventive entity beyond Zimmerman. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Applicant’s earliest filing date for the rejected claims appears to be that of 13/300235, filed 5/18/2011.  The ‘235 application is a CIP of 13/110685 filed 4/12/2011.  The Specification of 13/110685 does not appear to recite: a) “without knowledge of fetal genomes,” b) “polymorphic loci that are likely to be informative based on the rate of SNP heterozygosity in the population,” c) “gradient descent method,” d) “where the sample is not preferentially enriched over the maternal DNA before performance of the method.”
The ‘685 specification offers a definition of the rate of SNP heterozygosity, and it includes the information about the rate in a population, but all the disclosed methods in the ‘685 application specifically utilize preferential enrichment and/or selective enrichment of the cell-free fetal DNA. The ‘685 specification utilizes the Parental Support method, which uses SNP data from one or more persons related to the fetus (mother, father, sibling, et al.)- but does not specifically state that the analysis step of the method is performed without knowledge of fetal genotypes. The ‘685 specification does not provide gradient descent methods to perform the calculations of the maximum likelihood estimates.  It does provide Newton-Raphson optimization. Therefore, the effective filing date for the rejected claims is 5/18/2011.

Pieprzyk et al. Assays for the detection of genotype, mutations, and/or aneuploidy. US 2014/0185827 A1, published July 3 2014. The ‘827 publication was filed 5/16/2011, and has priority to 61/395551, 5/10/2010.
With respect to claim 1, Pieprzyk discloses a) isolating a mixture of free-floating maternal and fetal DNA from a blood, serum or plasma sample of a pregnant woman at [0174]. 
“[0174] In specific embodiments, nucleic acids from a maternal bodily fluid sample are fractionated based on nucleic acid size, and the fractions are assayed to determine which fraction(s) include(s) short nucleic acids. For example, nucleic acid fractions can be queried to determine whether two target nucleic acid sequences that are more than about 300 nucleic acids apart in the genome are found together on individual nucleic acids (characteristic of cell-free maternal DNA) or are found on separate nucleic acids (characteristic of cell-free fetal DNA). This determination can be made by hybridization or amplification.” 

Pierprzyk discloses b) preparing a preparation of amplified DNA by performing targeted multiplex amplification of at least 1000 loci in one reaction mixture to obtain amplified products comprising a plurality of polymorphic loci that are likely to be informative based on the rate of SNP heterozygosity in the population at Figure 11 A-B and Example 13, as well as at [0071, 0536]. The remainder of b) is a definition of heterozygosity between a mother and a fetus at certain loci, and the SNP are on a chromosome expected to be disomic. Pierprzyk discloses SNP loci on chromosomes expected to be disomic, such as all the chromosomes of a human, except for X and Y chromosomes for example in Figure 6A-F, and [0066].
Multiplex targeted amplification and number of loci: “[0071] FIG. 11A-B: Example 13: Ligation or PCR-based target-specific Super-Plexing using Universal Sequences and combinatorial tag primers for simultaneous detection of multiple nucleic acid sequences: A: LDR followed by PCR Super-plexing using 2 Universal primers (A and B); employs a combination of only 2 tags to PCR amplify any targeted nucleic acid (RNA shown)… (6) the unique combination of 100 different tag primers on the 5' primer and 100 different tag primers on the 3' primer permits 10,000 combinations, representing 10,000 specific RNAs or genes to be targeted.”

	Informative based on the SNP heterozygosity rate in a population: [0536] “Polymorphic markers in DNA and RNA and methylation specific analysis of DNA have the advantage that the fetal material is distinct from the maternal background--even if, as is the case for SNPs, only by one nucleotide [23-25]. However, such approaches have to "battle biology" (number of possible targets, sample concentration and stability, heterozygosity rate and informative of SNPs per sample), while the workflow and analysis are inherently extensive.”

	Chromosomes expected to be disomic: “[0066] Example 7: Use of pre-amplification and digital PCR for the enhanced detection and quantification of (fetal) aneuploidy, point mutations and SNPs. A: Results of initial study described in Example 7; normalized ratio of chromosome 21 to 18; B: RCN of chromosomes 21 vs. 18 with increasing amount of chromosome 21 spike; the 95% confidence limits for measured values overlap with the expected value (O) in all but one case; using the pooled references 95% CI range (1.00.+-.0.8%) to classify a sample as normal or trisomy, a call of at least 3% difference in chromosome 21 copy number is possible with a 48.770 Digital Array.TM.” 

	Pierprzyk discloses c) analyzing the preparation of amplified DNA by performing microarray analysis to measure the amounts of amplified products derived from fetal DNA, using the measured amounts of first and second alleles for each of the loci on the chromosome expected to be disomic, without prior knowledge of fetal genotypes.
Microarray analysis: “[0174]…For example, nucleic acid fractions can be queried to determine whether two target nucleic acid sequences that are more than about 300 nucleic acids apart in the genome are found together on individual nucleic acids (characteristic of cell-free maternal DNA) or are found on separate nucleic acids (characteristic of cell-free fetal DNA). This determination can be made by hybridization or amplification.” 

 	[0633] “SNP genotyping can be performed using microarrays” Figures 6 and 7, discussing digital array quantitation, [0243] “The presence and amount of amplicon can be correlated with the presence and quantity of target sequence in the sample… Landegren et al., 2003, Padlock and proximity probes for in situ and array-based analyses: tools for the post-genomic era, Comparative and Functional Genomics 4:525-30;” 

	First and second alleles for each loci on the chromosome expected to be disomic: [0048] “[0048] An eighth method of the invention is a method for detecting a relative copy number difference between alleles at one or more target loci in a sample including a first allele and a second, different allele at least one target locus, wherein the method can detect a relative copy number difference less than 1.5. The method entails subjecting a sample to preamplification using primers capable of amplifying the first and second alleles to produce a plurality of target amplicons, so that the relative copy numbers of the first and second alleles is substantially maintained.” [0050-0054] “All target amplicons derived from a given chromosome are detectable with a common probe. The target amplicons are distributed into a plurality of amplification mixtures, and multiplex digital amplification is carried out using: [0051] a primer pair specific for the first and second nucleotide tags in target amplicons derived from the first chromosome; [0052] a common probe specific for the target amplicons derived from the first chromosome; [0053] a primer pair specific for the first and second nucleotide tags in target amplicons derived from the second chromosome; and [0054] a common probe specific for the target amplicons derived from the second chromosome; The number of amplification mixtures that contain a target amplicon derived from the first chromosome and the number of amplification mixtures that contain a target amplicon derived from the second chromosome are determined. From these values the ratio of amplification mixtures that contain the first chromosome to those that contain the second can be determined to detect the relative copy difference for the first and second alleles. In certain embodiments, each common probe detects a chromosome-specific motif. In particular embodiments, motif-specific amplification can be carried out.” [0060] “In any of the above-described methods, the sample can be a sample of a maternal bodily fluid, or a fraction thereof, from a pregnant subject. In certain embodiments, of these methods, at least some of the target amplicons, alleles, target nucleic acids, or loci are derived from, or comprise fetal, DNA. In specific embodiments, the sample is a sample of maternal blood, or a fraction thereof, and at least some of the target nucleic acids comprise fetal DNA. These methods can be carried out, for example, to determine a fetal genotype or determine the presence of a mutation or fetal aneuploidy.”

	Without prior knowledge of fetal genotypes: [0116] “SNPs can also arise from a deletion of a nucleotide or an insertion of a nucleotide relative to a reference allele…” does not require fetal references genotypes. [0253] “In specific embodiments, methods and systems described herein can be used to detect copy number variation of a target nucleic acid in the genome of a subject by analyzing the genomic DNA present in a sample derived from the subject. For example, digital amplification can be carried out to determine the relative number of copies of a target nucleic acid and a reference nucleic acid in a sample. In certain embodiments, the genomic copy number is known for the reference nucleic acid (i.e., known for the particular nucleic acid sample under analysis). Alternatively, the reference nucleic acid can be one that is normally present in two copies (and unlikely to be amplified or deleted) in a diploid genome, and the copy number in the nucleic acid sample being analyzed is assumed to be two. For example, useful reference nucleic acids in the human genome include sequences of the RNaseP, .beta.-actin, and glyceraldehyde-3-phosphate dehydrogenase (GAPDH) genes; however, it will be appreciated the invention is not limited to a particular reference nucleic acid.” The reference nucleic acids in the sample are not from previously known fetal genotypes.  

	Pierprzyk discloses c)(ii) performing microarray analysis to measure genetic data at a plurality of additional loci on the chromosome or chromosome segment of interest. 
	[0054] “In certain embodiments, each common probe detects a chromosome-specific motif. In particular embodiments, motif-specific amplification can be carried out.”
	“[0065] FIG. 5A-5D: Example 5: Method to Detect Differentially Methylated DNA (i.e., "Methyl SNPs") Using Tm Enhancing Primers and Fluidgim IFCs. A: Overview of "bisulphite treatment" to discriminate between methylated and unmethylated cytosine (Calladin, Drew et al. 2004); B: Rare SNP- or methylated DNA, ligation, and PCR detection method using Tm enhancing primers (EGFR mutation used as an example for actual results shown in C and D);…”
	[0067] “A: UPL scheme in the quantitation of multiple loci on a single chromosome; colored arrows (red, blue, and green): specific primers for three loci on a chromosome; colored bars (red, blue, and green): three different amplicons; black bars: common tag sequences added to the specific primers and therefore amplicons.”
	“[0253] “Alternatively, the reference nucleic acid can be one that is normally present in two copies (and unlikely to be amplified or deleted) in a diploid genome, and the copy number in the nucleic acid sample being analyzed is assumed to be two. For example, useful reference nucleic acids in the human genome include sequences of the RNaseP, beta. -actin, and glyceraldehyde-3-phosphate dehydrogenase (GAPDH) genes; however, it will be appreciated the invention is not limited to a particular reference nucleic acid.”
	[0486] “By assaying multiple loci per chromosome for example, one reduces the sampling error for the chromosome dosage.”
	[0491] “We were the first to show that PCR based multiplex PCR can actually be reproducible enough to meet this requirement not just for alleles (which Is relatively easy, as the same primers amplify both alleles) but also for different loci.”
[0536] “Polymorphic markers in DNA and RNA and methylation specific analysis of DNA have the advantage that the fetal material is distinct from the maternal background--even if, as is the case for SNPs, only by one nucleotide [23-25].”

With respect to claim 5, the steps c(i) and c(ii) are performed in the same reaction. See the places cited above for claim 1 step c.
With respect to claim 6, enrichment is not specifically required to be performed prior to amplification.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schaaf as applied to claims 1, 5 and 6, in view of Colella.
Schaaf, C. P. et al. Copy Number and SNP arrays in Clinical Diagnostics. Annual Review of Genomics and Human Genetics 12:25-51(published online July 18, 2011).
Colella, S. et al. QuantiSNP: an objective Bayes Hidden-Markov model to detect and accurately map copy number variation using SNP genotyping data. Nucleic Acids Research (2007) 35:6 2013-2025.
Claim 1 has been amended to remove the limitation c(iii) to: “determining the risk of aneuploidy at the chromosome or chromosome segment of interest in the genome of the fetus.” The amendment to the preamble of claim 1, stating that the risk is determined “without prior knowledge of fetal genotypes” has been deleted. Applicant’s arguments will be addressed below.
As set forth previously, Schaaf et al (2011) review clinical diagnostic methods using copy number and SNP analyses. Schaaf discloses the free-floating DNA in a maternal plasma sample comprises both maternal and fetal DNA, which can be amplified, and tested by chromosome microarray analysis. In some assays, this array analysis is preceded by amplification such as qPCR or MLPA which can be highly multiplexed. Whole-genome amplification is suggested to occur prior to array analysis. Array CGH is discussed as being able to identify copy numbers of individual exons in the genome. Table 1 p27 illustrates some differences between Array CGH and SNP array analysis. Schaaf directly applies chromosomal microarray analysis (CMA) in prenatal diagnosis, both invasive, and non-invasive, using both aCGH and SNP arrays. 
	With respect to claim 1, Schaaf declares that all assays or methods applied to blood or postnatal samples can also be performed on prenatal samples (p41). Schaaf discloses a) obtaining maternal plasma samples (p43) comprising free-floating fetal nucleic acids. 
“Noninvasive prenatal diagnosis (NIPD) refers to the ability to analyze the genome of the fetus…” p42, paragraph bridging p42-43. “A second source of fetal DNA is found in maternal plasma... In pregnant women, from 2% to 11% of this DNA is of fetal origin, and it is present in both the first and second trimester. It has been demonstrated using up to 65-fold coverage with next-generation sequencing technology that the fetal genome can be characterized quite thoroughly (61). The analysis takes advantage of knowing SNP genotypes for both parents. The fetal DNA is of smaller size and slightly different nucleosomal configuration, and can be enriched modestly relative to maternal DNA based on these differences.” P43, first column. 
Isolation of the cell-free DNA from the plasma or serum sample, or blood sample from the mother is performed by known isolation methods for cell-free DNA isolation, including in the referenced paper (61) to Lo et al. 2010 which isolate, amplify and sequence cell-free DNA from the maternal and fetal genomes. (Ref 61: Lo et al. 2010 Maternal plasma DNA sequencing reveals the genome wide genetic and mutational profile of the fetus. Sci Transl Med 2:61ra91.) 
Once the sample has been obtained, and the cell-free DNA has been isolated, Schaaf discusses possible enrichments for fetal cell-free DNA. “The fetal DNA is of smaller size and slightly different nucleosomal configuration, and can be enriched modestly relative to maternal DNA based on these differences. Enrichment reduces the level of sequencing coverage needed for analysis of the fetal genome.” (p43, second column.)
Schaaf discloses that the enriched or nonenriched fetal DNA is b) amplified. Types of amplification disclosed by Schaaf include whole genome (p28, p43), qPCR (p27) and MLPA (p27). Each of these can amplify up to the “whole genome” which comprises more than 1000 loci. 
“Exon-by-exon copy number analysis can also be incorporated into routine array CGH testing with greater emphasis on detecting exonic deletions or duplications in genes where haploinsufficiency is known to cause a phenotype. This approach has been reported using exon-by-exon coverage for ∼1,700 genes, and numerous diagnostic deletions were detected (13) (Figures 2 and 3). It is now feasible to perform analysis of exon-by-exon copy number for virtually all exons in the genome using an Agilent 1M custom array (P. Celestino-Soper... et al., manuscript under review) or Nimblegen 720K catalog or 4Mcustom arrays” (p27, second column). At page 43, Schaaf notes that “using up to 65-fold coverage and next generation sequencing the fetal genome can be characterized quite thoroughly…Enrichment reduces the level of sequencing coverage needed for analysis of the fetal genome.” 

With respect to the limitations to the amplification in claim 1, Schaaf recognizes the need to amplify loci likely to be informative based on the heterozygosity rates of the SNP loci, as in Fig 1 and Fig 3. 
The legend to Fig 1 states: “Novel technology of combined comparative genomic hybridization (CGH) and single-nucleotide polymorphism (SNP) array. Uniparental disomy of chromosome 14. (a) Agilent Genomic Workbench view of custom 180K CGH+SNP array data for chromosome 14. This new generation of genomic microarray provides high-quality array CGH data for detection of copy number variants plus a limited amount of SNP data to screen for absence of heterozygosity. Top panel shows normal log2 R ratio. Bottom panel shows SNP
data. The region of absence of heterozygosity is highlighted in green. (b) Illumina Genome Studio view of 1M HumanOmni1-Quad array data for chromosome 14 on the same sample. This high-resolution SNP array reproduces the findings detected by the combined CGH+SNP array. Normal log2 R ratio is shown in the bottom panel. The B allele frequency plot (top panel) with region of absence of heterozygosity is highlighted in green.”

	With respect to Whole Genome amplification and sequencing, Schaaf notes: “High coverage (10–20-fold or more) genomic sequencing can detect copy number and SNP genotyping, but in addition can detect point mutations that may cause a disease phenotype.” (p28-29)
	With respect to the exon-specific array comparative genomic hybridization, Schaaf provides a specific instance describing an experiment to detect exons 3-5 of the PTEN gene. Figure 3, and the following legend to Fig 3. 3a shows all the polymorphic loci, the CNV probes and/or SNP loci across the genome which is greater than 1000 loci. 3c shows that the boundaries of an exon copy number variation can be determined by this method. 
	“PTEN intragenic deletion detected by array comparative genomic hybridization (CGH). Detection of exons 3–5 in the PTEN gene in a patient with clinical presentation of Bannayan–Riley–Ruvalcaba syndrome. (a) Genome-wide view of array CGH data. The red point indicates the copy number loss of interest (PTEN). The orange point indicates a known benign copy number variant (CNV). (b) Array probe density is shown for a portion of chromosome 10, illustrating that probes are disproportionately localized to exons of a gene of interest (PTEN). The horizontal coordinate of each orange dot corresponds to the midpoint between the
genomic locations of two consecutive array probes; its vertical coordinate is the number of base pairs (bp) between these probes. In this example, exonic resolution is up to 103-fold higher than the genomic baseline. (c) Local view of the PTEN intragenic deletion and genomic map of this region of PTEN. The graphics are aligned with one another. Plot of individual array probes, from which a minimum range and maximum range (defining the minimum and maximum expected boundaries of the deletion, respectively) can be established. The red dots represent single oligonucleotide probes with loss of copy number. The black dots represent oligonucleotide probes for which no copy number change was detected. Panels a and c taken from Reference 13.”

With respect to loci likely to be informative based on the rate of SNP heterozygosity, this is discussed with reference to Fig 1:
“The legend to Fig 1 states: “Novel technology of combined comparative genomic hybridization (CGH) and single-nucleotide polymorphism (SNP) array. Uniparental disomy of chromosome 14. (a) Agilent Genomic Workbench view of custom 180K CGH+SNP array data for chromosome 14… Bottom panel shows SNP data. The region of absence of heterozygosity is highlighted in green. (b) Illumina Genome Studio view of 1M HumanOmni1-Quad array data for chromosome 14 on the same sample. This high-resolution SNP array reproduces the findings detected by the combined CGH+SNP array. Normal log2 R ratio is shown in the bottom panel. The B allele frequency plot (top panel) with region of absence of heterozygosity is highlighted in green.”

With respect to the limitation stating that each SNP loci be on a chromosome that is expected to be disomic, figures 1 and 3 both disclose SNP loci on chromosomes other than the X and Y chromosomes. The X chromosome can be unisomic or disomic, and the Y chromosome is generally unisomic in individuals without multiple Y chromosomes. All the other chromosomes of a human are expected to be disomic in a normal individual without aneuploidy. Schaaf provides strategies to analyze mosaicism, chimerism and uniparental disomy by the combination of array analyses (p36-38, Fig 4). 
The amplified sequences “likely to be informative” can then be applied to chromosomal microarray analysis (CMA) to measure C1) abundance or amounts of amplified products derived from the fetal DNA, without prior knowledge of fetal genotypes and C2) other genetic information at “a plurality of additional loci on the chromosome or chromosome segment”, as discussed beginning at page 26. CGH arrays and SNP arrays are both disclosed for the analysis of the amplified cell-free fetal and maternal nucleic acids (Table 1). Array CGH is used to analyze exon-by-exon coverage of the sample. Schaaf reports this is routinely performed on approximately 1700 genes, and numerous diagnostic deletions were detected (Fig 2 and 3). The graph of Figure 2 illustrates the size of intragenic copy number variations, labeled by the name of the gene with the intragenic CNV. Figure 3 illustrates a common CNV, a diagnostic CNV (PTEN), probes to exons across the genome (3a), and a particular CNV within PTEN showing a local view of the PTEN intragenic deletion and genomic map, comprising individual probes to the exons (3c). Other genetic data can represent probes to genomic regions that are not exons, SNP probes, probes to loci informing expected boundaries of an intergenic CNV, probes determining a presence of a multiplicity of Y chromosomes or probes determining X chromosome CNV of X=0 or X >2, et al.. 
Schaaf specifically discloses commercially available arrays are disclosed for this microarray analysis of amplified nucleic acids, Agilent 1M custom array, Nimblegen 720K catalog and/or 4M custom arrays (p27), Agilent custom 180K CGH+SNP array, and the 1M Human Omni1-quad array. Schaaf further sets forth using additional array analysis for determination of additional genetic data: the combined aCGH and SNP array. 
(Fig 1, Legend: “Novel technology of combined comparative genomic hybridization (CGH) and single nucleotide polymorphism (SNP array). Schaaf states that “Although SNP-based microarrays are generally ordered to identify CNVs, UPD, or AOH in specific disease-associated genomic loci, they will also uncover large regions of AOH on multiple chromosomes if present… one could also imagine a scenario where the use of SNP array may uncover parental identity of descent that was not known to them, e.g., if both were conceived by artificial insemination by the same donor or in cases where children were given for adoption, grew up separately, and without knowledge of being related met and had children together.” This relates to having no previous knowledge of fetal genotypes. 

	Schaaf does not speak directly to the use of maximum-likelihood estimates in the analysis of data.
	In the same field of identifying copy number variations in a sample of DNA which may indicate aneuploidy, Colella et al developed a computer analysis of high throughput SNP array analysis, as well as CGH arrays. Colella notes “There is increasing interest in the ability of SNP array platforms to detect copy number variants (CNVs), as this approach allows simultaneous profiling of copy number polymorphisms (CNPs) and SNPs, leading to a better characterization of the genetic alterations under investigation.” 
	Colella discloses BeadArray™ technology, and its use in the detection and quantification of copy number variations using SNP genotyping data.  
	“There is increasing interest in the ability of SNP array platforms to detect copy number variants (CNVs), as this approach allows simultaneous profiling of copy number polymorphisms
(CNPs) and SNPs, leading to a better characterization of the genetic alterations under investigation. Some of the advantages of this approach for the detection of chromosomal abnormalities have been shown for the GeneChip™ technology (Affymetrix, Santa Clara, CA,
USA), using 10, 100 and 500K platforms, and a variety of statistical analysis and visualization tools have been developed for these platforms (3,4,6–9,13–17). An alternative to GeneChip™ is provided by Illumina’s BeadArray™ technology for high-throughput SNP genotyping, where allele-specific hybridization is coupled with primer extension (Infinium™ assay) (18). The technology was further developed to use allele-specific single-base extension in a two colour labelling method (19). This modification allows the generation of more genotypes from each array, when compared to the single colour system, as a single-bead type is sufficient to represent one SNP. Furthermore, this high throughput method couples hybridization and primer extension, thus achieving higher specificity. It has been recently demonstrated that the bead array platform
using the Infinium™ assay is able to detect copy number alterations (20).”

Colella et al (2007) disclose the computer program QuantiSNP, “a highly tailored OB-HMM to automatically infer regions of segmental aneuploidy (copy number variation) from BeadArray™ genotyping data.” (p2014) OB-HMM refers to Objective Bayesian hidden markov modeling.  QuantiSNP is able to measure both the amount of an amplified product, as well as allelic frequencies of amplified loci (other measured genetic data). This can be applied to amplified loci data regardless of the source of the sample. Figure 1 of Colella shows chromosome-wide data, for the Log R ratio values and B allele frequencies for each SNP for Chromosome 6. Colella notes, that in the transition matrix of hidden states between adjacent SNPs, h is the rate of heterozygosity (p2015, last paragraph, around algorithm 2). Table 2 sets forth the hidden states of the OB-HMM model, and the biological interpretation.
QuantiSNP uses an expectation-maximization (EM) algorithm and maximum likelihood estimates of hidden states to analyze one chromosome at a time. (Tables 1 and 2, p2016-2017, Results p2017-2018). 
“Our model will be calibrated to a user-defined specificity (false positive) rate of excursions out of the normal (copy number = 2) state, however, we wish to restrict the number of prior parameters which need to be tuned in this manner. Hence, we choose to estimate most of the hyperparameters, (symbols), via maximum marginal likelihood techniques to a reference dataset obtained from chromosome X multiple copy cell lines (20) … The Viterbi algorithm can then be used to compute the sequence of hidden states with highest probability given the MAP parameter estimates of the emission model parameters and hyperparameter…” (p2016 2nd column). 

In the Results section p2018, Colella further discusses the maximum likelihood estimates of hidden states: 
“The parameters of our model are learnt from the data using an EM algorithm (27) and, given these parameters, the maximum likelihood sequence of hidden states are inferred using the Viterbi algorithm (28). In our analysis, we apply the EM and Viterbi algorithms to one chromosome at a time. Identifiability of the states is maintained via our non-symmetric prior distribution structure for the B allele frequencies. The number of mixture components is conditioned on the hidden states and therefore arbitrary re-labelling is not possible. We assign a Bayes Factor to each region of copy number variation detected. This provides a probability measure of the strength of evidence from the data for the presence of a copy number variant in a region versus the null hypothesis that there is no variant. The greater the value of the Bayes Factor, the stronger the evidence for the existence of a copy number variant.”

	Colella summarizes the process, and suggests applying it directly to other SNP detection data, and array CGH data to detect copy number changes, and SNP. 
“We showed that our method is able to produce accurate copy number detection and high-resolution breakpoint identification. The advantages of our approach are presented and discussed in comparison to the only other current software, BeadStudio LOH+ (Illumina). We believe the OB-HMM method is highly suited to the analysis of high throughput genomic data when one of the hidden states has special status as a ‘null’ or normal state. In this case, the OB-HMM allows for setting of parameters which ensure certain frequentist coverage properties for
excursions of the model out of the null state, while benefiting from Bayesian marginal inference. To our knowledge, we are the first to consider OB-HMM for genomic data analysis, and we believe the framework we have developed is well suited to many other genomic data types, including other SNP array platforms and array CGH. In previous work, several other authors have considered conventional HMM-based statistical methods to detect copy number changes
using array CGH (23,24) and GeneChip™ SNP array data (15,16,25,26). In addition, we present novel extensions including: the ability to combine data from several platforms of differing resolution (combining the Human-1 and HumanHap300 arrays in this case) and the ability to infer CNVs across several samples, which allows for increased precision to detect common regions of CNVs when analysing several individuals.” (p2014) 

QuantiSNP successfully identifies regions of segmental aneuploidy, with a low false positive rate (Fig 2, Fig 5, 7). Colella discusses how the model handles the lack of prior knowledge (prior genotypes, or prior known CNV), and that it can be improved by providing prior probabilities of certain data which correlates with the model. The selection of prior distributions or values is difficult, but Colella notes that expert analysis of known variables can lead to the appropriate selection. (p2018). Figure 4 is a depiction of the QuantiSNP program output. QuantiSNP utilizes data from oligonucleotide array platforms originally developed for SNP genotyping to successfully profile segmental aneuploidies in a sample. QuantiSNP mapping provided the identification of known CNV, and accurately maps breakpoints at the base-pair level. Colella specifically notes that as the amount of data known increases in the future, additional novel CNV events will be able to be detected (p2023). Colella points to the flexibility in the design of the arrays depending on the desired variants or chromosomal segments of interest. “the great advantage of such custom design is the possibility to detect both potential CNV events and SNP’s on the same high throughput genotyping platform…” (p2024). Colella notes the ability of the Bayesian framework to extend the model for heterogenous samples. 
Colella discusses why the OB-HMM, utilizing the maximum likelihood estimates of hidden states are an improvement over prior art methods: 
“In Bayesian inference, prior probability models are developed for unknown parameters and these prior beliefs are then updated in light of new data, using Bayes’ Rule, to give posterior probability distributions for the parameters. In a subjective Bayesian approach, prior distributions are elicited using expert knowledge or personal beliefs, and the Bayesian framework provides a powerful means by which to incorporate such information into an inference problem. In instances where little or no substantive prior knowledge is available, the Objective Bayes approach provides a principled method to set parameters of the priors; such that the resulting Bayesian procedures possess good long-run frequency properties (29) (for general discussion of Objective Bayes see (21,22)). For our problem, a Bayes procedure with good frequency properties is particularly attractive. In copy number variation, we are principally interested in excursions into and out of the normal diploid state (or haploid for sex chromosomes) and, it is therefore natural to express interest in a frequentist property, such as the false positive rate, which tells us the long-run frequency with which we would make incorrect CNV detections.” (p2018).

In the discussion, Colella notes 

“Here we present a novel statistical algorithm that uses Objective Bayes inference for a HMM with calibrated prior parameter settings. We validated the technique using Illumina BeadArray™ SNP genotyping technology on well-characterized clinical samples. OB-HMMs resulted in the confident identification with high probability of known copy number alterations, as verified with other molecular cytogenetics and/or molecular biology techniques. Our results show the power of the QuantiSNP approach in accurately mapping breakpoints (12/15 versus
only 6 for BeadStudio) (Figure 6) and demonstrate an instance where only the QuantiSNP mapping allowed the direct sequencing and subsequent definition of the breakpoint at the base-pair level (sample No.14) (Figure 7). As for the minimum size in base pairs of copy number changes that can be identified, this is limited only by the resolution and coverage of the SNPs on the arrays. Overall, the SNP array-based approach performed well in the identification of segmental aneuploidy events which makes these platforms a viable and efficient complementary
technology to classic karyotyping for molecular characterization of patient samples.”

Finally, Colella concludes: “A highly accurate statistical algorithm, such as QuantiSNP, for the detection of CNV events is vital for the meaningful identification of relevant copy number polymorphisms (CNPs) both in genome-wide and region-specific association studies of complex disease and to fully exploit the potential of whole genome genotyping platforms.” (p2024).
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Schaaf does not teach the use of maximum likelihood estimates in the analysis of the amount of amplified product. However, computer programs such as QuantiSNP as disclosed by Colella were known, which were able to perform both the measurement of the amount of amplified materials, measurement of specific additional genetic data, and the ability to add known prior probabilities of certain parameters to the model. Colella discloses at length the use of EM and maximum likelihood estimations in the use of SNP data to identify CNV.  The OB-HMM of QuantiSNP successfully identifies regions of segmental aneuploidy, with a low false positive rate. The source of the sample providing the amplified material does not affect the program, beyond noting a sample may be heterogenous, and contain DNA not related to the analysis. This is supported by the statement in Schaaf that all assays or methods applied to blood or postnatal samples can also be performed on prenatal samples.  QuantiSNP utilizes data from oligonucleotide array platforms originally developed for SNP genotyping, with an OB-HMM modeling process to successfully profile segmental aneuploidies in a sample. QuantiSNP mapping provided the identification of known CNV, and accurately maps breakpoints at the base-pair level. Colella points to the flexibility in the design of the arrays depending on the desired variants or chromosomal segments of interest. “the great advantage of such custom design is the possibility to detect both potential CNV events and SNP’s on the same high throughput genotyping platform…” One of ordinary skill in the art would have been motivated to apply the known "improvement" technique, provided by QuantiSNP, to the data resulting from the amplification of DNA loci likely to be informative based on heterozygosity rates, such as those provided by Schaff, to identify amounts of amplified loci, and genetic data related to the loci to identify segmental aneuploidy in the sample that may be related to clinical diagnoses. Colella provides all the statistical steps required to apply QuantiSNP to any SNP genotyping data, including the use of maximum likelihood estimates as required for claim 2. One of skill in the art would have had a reasonable expectation of success at applying the data provided by Schaff to the QuantiSNP program, as Colella has provided the ability to identify fetal CNV, SNP, breakpoints, and segmental aneuploidies present in the sample.
Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
Claims 5 and 6 are met by Schaaf as set forth above.
Applicant’s arguments
With respect to Applicant’s arguments regarding whether Schaaf “performs” any multiplex PCR, it is pointed out that Schaaf is a review, and summarizes the experimental processes and conclusions from a multitude of research papers. With respect as to whether Schaaf discloses multiplex amplification, MPLA discussed in Schaaf is a “multiplex ligation-dependent probe amplification assay.” As defined by Wikipedia, and reference to Jan Schouten, MPLA “is a variation of the multiplex polymerase chain reaction that permits amplification of multiple targets with only a single primer pair.[1] It detects copy number changes at the molecular level, and software programs are used for analysis.” With respect to the number of loci or genes, Schaaf notes that the amplified material is applied to aCGH arrays.  The aCGH arrays cover 1700 genes, which comprise significantly more loci than 1000.  
	With respect to “without prior knowledge of fetal genotypes” Schaaf does not at any point say that prior knowledge of fetal genotypes is required for any step, therefore it discloses “without prior knowledge of fetal genotypes.” Further, if one individual (theoretically the fetus) did not know there was parental identity of descent, that is an indication that fetal genotypes were not known prior to the analysis. 
	With respect to Colella, Colella is not relied upon for a teaching of maternal plasma samples.  Colella is not relied upon for “without prior knowledge of fetal genotypes.”
	Colella is relied upon to provide the use of maximum likelihood estimates in the same type of methods, wherein the determination of aneuploidy is important.  

Claim 3 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schaaf in view of Colella as applied to claims 1, 2, 5 and 6 above, further in view of Mitra.
Schaaf, C. P. et al. Copy Number and SNP arrays in Clinical Diagnostics. Annual Review of Genomics and Human Genetics 12:25-51(published online July 18, 2011).
Colella, S. et al. QuantiSNP: an objective Bayes Hidden-Markov model to detect and accurately map copy number variation using SNP genotyping data. Nucleic Acids Research (2007) 35:6 2013-2025.
Mitra, S. et al. Introduction to Machine Learning and Bioinformatics. 2008, first edition. Chapman and Hall/CRC. Chapter 4: classification techniques. 28 pages.
Claim 1 has been amended to remove the limitation c(iii) to: “determining the risk of aneuploidy at the chromosome or chromosome segment of interest in the genome of the fetus.” The amendment to the preamble of claim 1, stating that the risk is determined “without prior knowledge of fetal genotypes” has been deleted. Applicant’s arguments will be addressed below.
As set forth previously, Schaaf et al (2011) review clinical diagnostic methods using copy number and SNP analyses. Schaaf discloses the free-floating DNA in a maternal plasma sample comprises both maternal and fetal DNA, which can be amplified, and tested by chromosome microarray analysis. In some assays, this array analysis is preceded by amplification such as qPCR or MLPA which can be highly multiplexed. Whole-genome amplification is suggested to occur prior to array analysis. Array CGH is discussed as being able to identify copy numbers of individual exons in the genome. Table 1 p27 illustrates some differences between Array CGH and SNP array analysis. Schaaf directly applies chromosomal microarray analysis (CMA) in prenatal diagnosis, both invasive, and non-invasive, using both aCGH and SNP arrays. 
	With respect to claim 1, Schaaf declares that all assays or methods applied to blood or postnatal samples can also be performed on prenatal samples (p41). Schaaf discloses a) obtaining maternal plasma samples (p43) comprising free-floating fetal nucleic acids. “Noninvasive prenatal diagnosis (NIPD) refers to the ability to analyze the genome of the fetus…” p42, paragraph bridging p42-43. 
“A second source of fetal DNA is found in maternal plasma... In pregnant women, from 2% to 11% of this DNA is of fetal origin, and it is present in both the first and second trimester. It has been demonstrated using up to 65-fold coverage with next-generation sequencing technology that the fetal genome can be characterized quite thoroughly (61). The analysis takes advantage of knowing SNP genotypes for both parents. The fetal DNA is of smaller size and slightly different nucleosomal configuration, and can be enriched modestly relative to maternal DNA based on these differences.” P43, first column. 

Isolation of the cell-free DNA from the plasma or serum sample, or blood sample from the mother is performed by known isolation methods for cell-free DNA isolation, including in the referenced paper (61) to Lo et al. 2010 which isolate, amplify and sequence cell-free DNA from the maternal and fetal genomes. (Ref 61: Lo et al. 2010 Maternal plasma DNA sequencing reveals the genome wide genetic and mutational profile of the fetus. Sci Transl Med 2:61ra91.) 
Once the sample has been obtained, and the cell-free DNA has been isolated, Schaaf discusses possible enrichments for fetal cell-free DNA. “The fetal DNA is of smaller size and slightly different nucleosomal configuration, and can be enriched modestly relative to maternal DNA based on these differences. Enrichment reduces the level of sequencing coverage needed for analysis of the fetal genome.” (p43, second column.)
Schaaf discloses that the enriched or nonenriched fetal DNA is b) amplified. Types of amplification disclosed by Schaaf include whole genome (p28, p43), qPCR (p27) and MLPA (p27). Each of these can amplify up to the “whole genome” which comprises more than 1000 loci. “Exon-by-exon copy number analysis can also be incorporated into routine array CGH testing with greater emphasis on detecting exonic deletions or duplications in genes where haploinsufficiency is known to cause a phenotype. This approach has been reported using exon-by-exon coverage for ∼1,700 genes, and numerous diagnostic deletions were detected (13) (Figures 2 and 3). It is now feasible to perform analysis of exon-by-exon copy number for virtually all exons in the genome using an Agilent 1M custom array (P. Celestino-Soper... et al., manuscript under review) or Nimblegen 720K catalog or 4Mcustom arrays” (p27, second column). At page 43, Schaaf notes that “using up to 65-fold coverage and next generation sequencing the fetal genome can be characterized quite thoroughly…Enrichment reduces the level of sequencing coverage needed for analysis of the fetal genome.” With respect to the limitations to the amplification in claim 1, Schaaf recognizes the need to amplify loci likely to be informative based on the heterozygosity rates of the SNP loci, as in Fig 1 and Fig 3. 
The legend to Fig 1 states: “Novel technology of combined comparative genomic hybridization (CGH) and single-nucleotide polymorphism (SNP) array. Uniparental disomy of chromosome 14. (a) Agilent Genomic Workbench view of custom 180K CGH+SNP array data for chromosome 14. This new generation of genomic microarray provides high-quality array CGH data for detection of copy number variants plus a limited amount of SNP data to screen for absence of heterozygosity. Top panel shows normal log2 R ratio. Bottom panel shows SNP
data. The region of absence of heterozygosity is highlighted in green. (b) Illumina Genome Studio view of 1M HumanOmni1-Quad array data for chromosome 14 on the same sample. This high-resolution SNP array reproduces the findings detected by the combined CGH+SNP array. Normal log2 R ratio is shown in the bottom panel. The B allele frequency plot (top panel) with region of absence of heterozygosity is highlighted in green.”

	With respect to the exon-specific array comparative genomic hybridization, Schaaf provides a specific instance describing an experiment to detect exons 3-5 of the PTEN gene. Figure 3, and the following legend to Fig 3. 3a shows all the polymorphic loci, the CNV probes and/or SNP loci across the genome which is greater than 1000 loci. 3c shows that the boundaries of an exon copy number variation can be determined by this method. 
	“PTEN intragenic deletion detected by array comparative genomic hybridization (CGH). Detection of exons 3–5 in the PTEN gene in a patient with clinical presentation of Bannayan–Riley–Ruvalcaba syndrome. (a) Genome-wide view of array CGH data. The red point indicates the copy number loss of interest (PTEN). The orange point indicates a known benign copy number variant (CNV). (b) Array probe density is shown for a portion of chromosome 10, illustrating that probes are disproportionately localized to exons of a gene of interest (PTEN). The horizontal coordinate of each orange dot corresponds to the midpoint between the
genomic locations of two consecutive array probes; its vertical coordinate is the number of base pairs (bp) between these probes. In this example, exonic resolution is up to 103-fold higher than the genomic baseline. (c) Local view of the PTEN intragenic deletion and genomic map of this region of PTEN. The graphics are aligned with one another. Plot of individual array probes, from which a minimum range and maximum range (defining the minimum and maximum expected boundaries of the deletion, respectively) can be established. The red dots represent single oligonucleotide probes with loss of copy number. The black dots represent oligonucleotide probes for which no copy number change was detected. Panels a and c taken from Reference 13.”

With respect to loci likely to be informative based on the rate of SNP heterozygosity, this is discussed with reference to Fig 1:
“The legend to Fig 1 states: “Novel technology of combined comparative genomic hybridization (CGH) and single-nucleotide polymorphism (SNP) array. Uniparental disomy of chromosome 14. (a) Agilent Genomic Workbench view of custom 180K CGH+SNP array data for chromosome 14… Bottom panel shows SNP data. The region of absence of heterozygosity is highlighted in green. (b) Illumina Genome Studio view of 1M HumanOmni1-Quad array data for chromosome 14 on the same sample. This high-resolution SNP array reproduces the findings detected by the combined CGH+SNP array. Normal log2 R ratio is shown in the bottom panel. The B allele frequency plot (top panel) with region of absence of heterozygosity is highlighted in green.”

With respect to the limitation stating that each SNP loci be on a chromosome that is expected to be disomic, figures 1 and 3 both disclose SNP loci on chromosomes other than the X and Y chromosomes. The X chromosome can be unisomic or disomic, and the Y chromosome is generally unisomic in individuals without multiple Y chromosomes. All the other chromosomes of a human are expected to be disomic in a normal individual without aneuploidy. Schaaf provides strategies to analyze mosaicism, chimerism and uniparental disomy by the combination of array analyses (p36-38, Fig 4). 
The amplified sequences “likely to be informative” can then be applied to chromosomal microarray analysis (CMA) to measure C1) abundance or amounts of amplified products derived from the fetal DNA, without prior knowledge of fetal genotypes and C2) other genetic information at “a plurality of additional loci on the chromosome or chromosome segment”, as discussed beginning at page 26. CGH arrays and SNP arrays are both disclosed for the analysis of the amplified cell-free fetal and maternal nucleic acids (Table 1). Array CGH is used to analyze exon-by-exon coverage of the sample. Schaaf reports this is routinely performed on approximately 1700 genes, and numerous diagnostic deletions were detected (Fig 2 and 3). The graph of Figure 2 illustrates the size of intragenic copy number variations, labeled by the name of the gene with the intragenic CNV. Figure 3 illustrates a common CNV, a diagnostic CNV (PTEN), probes to exons across the genome (3a), and a particular CNV within PTEN showing a local view of the PTEN intragenic deletion and genomic map, comprising individual probes to the exons (3c). Other genetic data can represent probes to genomic regions that are not exons, SNP probes, probes to loci informing expected boundaries of an intergenic CNV, probes determining a presence of a multiplicity of Y chromosomes or probes determining X chromosome CNV of X=0 or X >2, et al.. 
Schaaf specifically discloses commercially available arrays are disclosed for this microarray analysis of amplified nucleic acids, Agilent 1M custom array, Nimblegen 720K catalog and/or 4M custom arrays (p27), Agilent custom 180K CGH+SNP array, and the 1M Human Omni1-quad array. Schaaf further sets forth using additional array analysis for determination of additional genetic data: the combined aCGH and SNP array. (Fig 1, Legend: “Novel technology of combined comparative genomic hybridization (CGH) and single nucleotide polymorphism (SNP array).” Schaaf states that 
“Although SNP-based microarrays are generally ordered to identify CNVs, UPD, or AOH in specific disease-associated genomic loci, they will also uncover large regions of AOH on multiple chromosomes if present… one could also imagine a scenario where the use of SNP array may uncover parental identity of descent that was not known to them, e.g., if both were conceived by artificial insemination by the same donor or in cases where children were given for adoption, grew up separately, and without knowledge of being related met and had children together.” This relates to having no previous knowledge of fetal genotypes. 

	Schaaf does not speak directly to the use of maximum-likelihood estimates in the analysis of data.
	In the same field of identifying copy number variations in a sample of DNA which may indicate aneuploidy, Colella et al developed a computer analysis of high throughput SNP array analysis, as well as CGH arrays. Colella notes “There is increasing interest in the ability of SNP array platforms to detect copy number variants (CNVs), as this approach allows simultaneous profiling of copy number polymorphisms (CNPs) and SNPs, leading to a better characterization of the genetic alterations under investigation.” 
	Colella discloses BeadArray™ technology, and its use in the detection and quantification of copy number variations using SNP genotyping data.  
	“There is increasing interest in the ability of SNP array platforms to detect copy number variants (CNVs), as this approach allows simultaneous profiling of copy number polymorphisms
(CNPs) and SNPs, leading to a better characterization of the genetic alterations under investigation. Some of the advantages of this approach for the detection of chromosomal abnormalities have been shown for the GeneChip™ technology (Affymetrix, Santa Clara, CA,
USA), using 10, 100 and 500K platforms, and a variety of statistical analysis and visualization tools have been developed for these platforms (3,4,6–9,13–17). An alternative to GeneChip™ is provided by Illumina’s BeadArray™ technology for high-throughput SNP genotyping, where allele-specific hybridization is coupled with primer extension (Infinium™ assay) (18). The technology was further developed to use allele-specific single-base extension in a two colour labelling method (19). This modification allows the generation of more genotypes from each array, when compared to the single colour system, as a single-bead type is sufficient to represent one SNP. Furthermore, this high throughput method couples hybridization and primer extension, thus achieving higher specificity. It has been recently demonstrated that the bead array platform
using the Infinium™ assay is able to detect copy number alterations (20).”

Colella et al (2007) disclose the computer program QuantiSNP, “a highly tailored OB-HMM to automatically infer regions of segmental aneuploidy (copy number variation) from BeadArray™ genotyping data.” (p2014) OB-HMM refers to Objective Bayesian hidden Markov models. QuantiSNP is able to measure both the amount of an amplified product, as well as allelic frequencies of amplified loci (measured genetic data). This can be applied to amplified loci data regardless of the source of the sample. Figure 1 of Colella shows chromosome-wide data, for the Log R ratio values and B allele frequencies for each SNP for Chromosome 6. Colella notes, that in the transition matrix of hidden states between adjacent SNPs, h is the rate of heterozygosity (p2015, last paragraph, around algorithm 2). Table 2 sets forth the hidden states of the OB-HMM model, and the biological interpretation.
QuantiSNP uses an expectation-maximization (EM) algorithm and maximum likelihood estimates of hidden states to analyze one chromosome at a time. (Tables 1 and 2, p2016-2017, Results p2017-2018). 
“Our model will be calibrated to a user-defined specificity (false positive) rate of excursions out of the normal (copy number = 2) state, however, we wish to restrict the number of prior parameters which need to be tuned in this manner. Hence, we choose to estimate most of the hyperparameters, (symbols), via maximum marginal likelihood techniques to a reference dataset obtained from chromosome X multiple copy cell lines (20) … The Viterbi algorithm can then be used to compute the sequence of hidden states with highest probability given the MAP parameter estimates of the emission model parameters and hyperparameter…” (p2016 2nd column). 

In the Results section p2018, Colella further discusses the maximum likelihood estimates of hidden states: 
“The parameters of our model are learnt from the data using an EM algorithm (27) and, given these parameters, the maximum likelihood sequence of hidden states are inferred using the Viterbi algorithm (28). In our analysis, we apply the EM and Viterbi algorithms to one chromosome at a time. Identifiability of the states is maintained via our non-symmetric prior distribution structure for the B allele frequencies. The number of mixture components is conditioned on the hidden states and therefore arbitrary re-labelling is not possible. We assign a Bayes Factor to each region of copy number variation detected. This provides a probability measure of the strength of evidence from the data for the presence of a copy number variant in a region versus the null hypothesis that there is no variant. The greater the value of the Bayes Factor, the stronger the evidence for the existence of a copy number variant.”

	Colella summarizes the process, and suggests applying it directly to other SNP detection data, and array CGH data to detect copy number changes, and SNP. 
“We showed that our method is able to produce accurate copy number detection and high-resolution breakpoint identification. The advantages of our approach are presented and discussed in comparison to the only other current software, BeadStudio LOH+ (Illumina). We believe the OB-HMM method is highly suited to the analysis of high throughput genomic data when one of the hidden states has special status as a ‘null’ or normal state. In this case, the OB-HMM allows for setting of parameters which ensure certain frequentist coverage properties for
excursions of the model out of the null state, while benefiting from Bayesian marginal inference. To our knowledge, we are the first to consider OB-HMM for genomic data analysis, and we believe the framework we have developed is well suited to many other genomic data types, including other SNP array platforms and array CGH. In previous work, several other authors have considered conventional HMM-based statistical methods to detect copy number changes
using array CGH (23,24) and GeneChip™ SNP array data (15,16,25,26). In addition, we present novel extensions including: the ability to combine data from several platforms of differing resolution (combining the Human-1 and HumanHap300 arrays in this case) and the ability to infer CNVs across several samples, which allows for increased precision to detect common regions of CNVs when analysing several individuals.” (p2014) 

QuantiSNP successfully identifies regions of segmental aneuploidy, with a low false positive rate (Fig 2, Fig 5, 7). Colella discusses how the model handles the lack of prior knowledge (prior genotypes, or prior known CNV), and that it can be improved by providing prior probabilities of certain data which correlates with the model. The selection of prior distributions or values is difficult, but Colella notes that expert analysis of known variables can lead to the appropriate selection. (p2018). Figure 4 is a depiction of the QuantiSNP program output. QuantiSNP utilizes data from oligonucleotide array platforms originally developed for SNP genotyping to successfully profile segmental aneuploidies in a sample. QuantiSNP mapping provided the identification of known CNV, and accurately maps breakpoints at the base-pair level. Colella specifically notes that as the amount of data known increases in the future, additional novel CNV events will be able to be detected (p2023). Colella points to the flexibility in the design of the arrays depending on the desired variants or chromosomal segments of interest. “the great advantage of such custom design is the possibility to detect both potential CNV events and SNP’s on the same high throughput genotyping platform…” (p2024). Colella notes the ability of the Bayesian framework to extend the model for heterogenous samples, such as in cancer samples, or maternal plasma samples both of which comprise unwanted DNA. 
Colella discusses why the OB-HMM, utilizing the maximum likelihood estimates of hidden states are an improvement over prior art methods: 
“In Bayesian inference, prior probability models are developed for unknown parameters and these prior beliefs are then updated in light of new data, using Bayes’ Rule, to give posterior probability distributions for the parameters. In a subjective Bayesian approach, prior distributions are elicited using expert knowledge or personal beliefs, and the Bayesian framework provides a powerful means by which to incorporate such information into an inference problem. In instances where little or no substantive prior knowledge is available, the Objective Bayes approach provides a principled method to set parameters of the priors; such that the resulting Bayesian procedures possess good long-run frequency properties (29) (for general discussion of Objective Bayes see (21,22)). For our problem, a Bayes procedure with good frequency properties is particularly attractive. In copy number variation, we are principally interested in excursions into and out of the normal diploid state (or haploid for sex chromosomes) and, it is therefore natural to express interest in a frequentist property, such as the false positive rate, which tells us the long-run frequency with which we would make incorrect CNV detections.” (p2018).

In the discussion, Colella notes 

“Here we present a novel statistical algorithm that uses Objective Bayes inference for a HMM with calibrated prior parameter settings. We validated the technique using Illumina BeadArray™ SNP genotyping technology on well-characterized clinical samples. OB-HMMs resulted in the confident identification with high probability of known copy number alterations, as verified with other molecular cytogenetics and/or molecular biology techniques. Our results show the power of the QuantiSNP approach in accurately mapping breakpoints (12/15 versus
only 6 for BeadStudio) (Figure 6) and demonstrate an instance where only the QuantiSNP mapping allowed the direct sequencing and subsequent definition of the breakpoint at the base-pair level (sample No.14) (Figure 7). As for the minimum size in base pairs of copy number changes that can be identified, this is limited only by the resolution and coverage of the SNPs on the arrays. Overall, the SNP array-based approach performed well in the identification of segmental aneuploidy events which makes these platforms a viable and efficient complementary
technology to classic karyotyping for molecular characterization of patient samples.”

Finally, Colella concludes: “A highly accurate statistical algorithm, such as QuantiSNP, for the detection of CNV events is vital for the meaningful identification of relevant copy number polymorphisms (CNPs) both in genome-wide and region-specific association studies of complex disease and to fully exploit the potential of whole genome genotyping platforms.” (p2024).
	Neither Schaaf nor Colella discuss the specific use of Newton-Raphson optimization or gradient descent methods.  Claim 3 requires ML estimates of claim 2 that are optimized by gradient descent methods, or Newton-Raphson methods. Colella does not specifically discuss these subtypes of ML estimation.
	In the field of bioinformatics, and specifically in the field of hidden Markov modeling of risk estimates, Mitra teaches that ML estimates used in Bayesian framework modeling of classification questions can be optimized by the use of gradient descent (p123) or Newton-Raphson (p111) elements. Iteration and optimization of Bayesian framework models using maximum likelihood estimates provide faster calculations, reduced error, more defined decision boundaries, and more significant associations, depending on the elements applied and other parameters. Mitra reviews the application of these types of optimization in Bioinformatics problems such as classification and risk. 
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Schaaf does not teach the use of known maximum likelihood estimates in the analysis of the amount of amplified product, nor does Schaaf provide prior probabilities of aneuploidy in addition to the measured genetic data and the determined amounts of amplified products. However, computer programs such as QuantiSNP as disclosed by Colella were known, which were able to perform both the measurement of the amount of amplified materials, the measurement of specific genetic data, and the ability to add known prior probabilities of certain parameters to the model of identifying segmental aneuploidy risk. Colella achieves this through the use of OB-HMM modeling, and the use of maximum likelihood estimates.  Having knowledge of how HMM modeling, and maximum likelihood estimates are used to identify copy number variations in SNP genotyping data would lead one to look to similar disclosures of types of HMM, and optimization of ML estimates.  Mitra specifically provides the use of gradient descent methods and/or Newton-Raphson optimization methods to improve the outcomes of a hidden Markov model process.  Colella points to the flexibility in the design of the arrays depending on the desired variants or chromosomal segments of interest. “the great advantage of such custom design is the possibility to detect both potential CNV events and SNP’s on the same high throughput genotyping platform…” One of ordinary skill in the art would have been motivated to apply the known "improvement" technique, QuantiSNP, to the data resulting from the amplification of DNA loci likely to be informative based on heterozygosity rates, such as those provided by Schaaf, to identify amounts of amplified loci, and additional other genetic data related to the loci or otherwise detected, to identify segmental aneuploidy in the sample. One of skill would have been further motivated to optimize the maximum likelihood estimates within the model provided by QuantiSNP with elements such as gradient descent or Newton-Raphson elements as disclosed by Mitra to speed up the program, to reduce errors, to provide better decision boundaries, and to provide more highly significant results. One of skill in the art would have had a reasonable expectation of success at applying the data provided by Schaaf to the QuantiSNP program, as Colella has provided the statistical analyses required. QuantiSNP therefore would have been able to identify fetal CNV, SNP, breakpoints, and segmental aneuploidies present in the sample. Further optimization of the QuantiSNP program would have been well within the skill level of one of skill in the art of bioinformatics and risk modeling. Mitra reviewed the known techniques for optimizing Bayesian framework modeling including gradient descent and Newton-Raphson, and how to apply them to bioinformatics type problems. One of skill would have been motivated to apply these optimizations to achieve calculations with lower error rates, and more significant associations.
Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
Applicant’s arguments
With respect to Applicant’s arguments regarding whether Schaaf “performs” any multiplex PCR, it is pointed out that Schaaf is a review, and summarizes the experimental processes and conclusions from a multitude of research papers. With respect as to whether Schaaf discloses multiplex amplification, MPLA discussed in Schaaf is a “multiplex ligation-dependent probe amplification assay.” As defined by Wikipedia, and reference to Jan Schouten, MPLA “is a variation of the multiplex polymerase chain reaction that permits amplification of multiple targets with only a single primer pair.[1] It detects copy number changes at the molecular level, and software programs are used for analysis.” With respect to the number of loci or genes, Schaaf notes that the amplified material is applied to aCGH arrays.  The aCGH arrays cover 1700 genes, which comprise significantly more loci than 1000.  
	With respect to “without prior knowledge of fetal genotypes” Schaaf does not at any point say that prior knowledge of fetal genotypes is required for any step, therefore it discloses “without prior knowledge of fetal genotypes.” Further, if one individual (theoretically the fetus) did not know there was parental identity of descent, that is an indication that fetal genotypes were not known prior to the analysis. 
	With respect to Colella, Colella is not relied upon for a teaching of maternal plasma samples.  Colella is not relied upon for “without prior knowledge of fetal genotypes.”
	Colella is relied upon to provide the use of maximum likelihood estimates in the same type of methods, wherein the determination of aneuploidy is important.  
	Mitra is not relied upon to meet any of the contested elements disclosed by Schaaf including the multiplex PCR, the number of loci, any prior knowledge of any information, et al.  Mitra is relied upon to teach that ML estimation can be improved and optimized by the use of gradient descent methods or Newton-Raphson methods. 
Double Patenting
There are an unusually large pool of applications and patents related to this application by one or more inventors or the Applicant, Natera. (as of this action, 172 applications in the continuity map, having at least one inventor in common with this application) Applicant is requested to identify pending or patented applications by one or more of the inventors, or the Applicant Natera, claiming methods, which require isolating free-floating DNA from a sample of a pregnant mother, amplification of free-floating DNA by multiplex PCR in one reaction, and measurement of the amplification products and additional loci by microarray.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1672